PER CURIAM.
The decision of the Circuit Court should be affirmed on the original record. Plaintiff in error concedes that if the excep*753tion, introduced by amendment 14 months after the bill of exceptions was settled, is not properly there, he cannot prevail. We sent the case back to enable him to show, if he could, that the exception was in fact taken, and also that there were such extraordinary circumstances (Roberts v. Bennett, 135 Fed. 748, 68 C. C. A. 386) as would entitle him to have the bill of exceptions amended. We think he failed to show such extraordinary circumstances, and that the bill could not be amended after the expiration of the term.
Decision affirmed.